Citation Nr: 0802117	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-01 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and bipolar disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1979 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied entitlement to the benefit 
currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in Milwaukee in April 2007 to present 
testimony on the issue on appeal (i.e. a Travel Board 
hearing).  The hearing transcript has been associated with 
the claims file.  At that time the veteran raised the issue 
of service connection for a back disorder, which was 
previously denied in March 2005.  He also raised the issue of 
hair loss in service.  Therefore, the claim to reopen a 
service connection claim for a back disorder, and the 
original claim for hair loss, are hereby referred back to the 
RO for appropriate disposition.  


FINDING OF FACT

Bipolar disorder and depression were first manifested many 
years after the veteran's service and have not been medically 
related to his service. 


CONCLUSION OF LAW

Bipolar disorder and depression were not incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  Because service connection is 
denied, any question as to the appropriate initial disability 
rating or effective date is moot, and there can be no failure 
to notify prejudice to the veteran on that front.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured, including from both private and VA 
sources.  The veteran has been medically evaluated in 
conjunction with his claim and an opinion was sought.

Service Connection

The veteran seeks service connection for an acquired 
psychiatric disorder, which he contends initially manifested 
in service.  During the April 2007 Travel Board hearing, the 
veteran testified that the differences between his civilian 
life and military life - e.g. being yelled at, ordered, etc. 
- took a toll on him, and that he ended up in drug and 
alcohol abuse treatment.  He related that he had a history of 
such abuse prior to service but that it increased during 
service.  He essentially believes that his current 
psychiatric disorder was caused by his military service.

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence establishes that the veteran currently 
has a diagnosis of, among other things, a bipolar disorder.  
See VA examination, December 2004.  He also has a history of 
depression, including major depression and depressive 
disorder not otherwise specified.  See VA outpatient clinical 
records dated in June 1997 and thereafter; see also private 
treatment records dated in August 1991 and thereafter.

Service medical records are negative for complaints, 
treatment, or diagnoses of bipolar disorders.  The veteran 
did receive treatment for an overdose on Actifed in July 
1979, which was later noted to be due to the improper use of 
Actifed, but also accidental.  In September 1979, he was 
found unconscious in the street.  He was admitted to the 
hospital for detoxification.  The veteran relayed by way of 
history that he had begun using a variety of drugs in high 
school and that he dropped out of high school and entered a 
correctional facility.  He also admitted to using drugs and 
alcohol on a regular basis since entry into the Army.  Mental 
status examination revealed no evidence of any thought, mood, 
or perceptual disorder.  Upon completion of detoxification, 
he entered into the Army's rehabilitation program, known as 
Alcohol and Drug Abuse Prevention and Control Program 
(ADAPCP).  

In October 1979, the veteran was examined by the Psychiatry 
Department for complaints of being treated unfairly.  The 
impression was "demoralized soldier, with drinking 
problems."  Later that same month, the veteran reported to 
the emergency room of the US Army Hospital with a laceration 
to his right wrist.  His speech was slurred and his gait was 
observed to be very unsteady.  In-patient observation 
following the incident revealed no signs or symptoms to 
suggest that the veteran suffered from a thought disorder or 
debilitating neurosis.  The discharge diagnosis was immature 
personality and alcoholism.  The reviewing physician 
indicated that the veteran remained consistent throughout his 
hospitalization in desiring a separation from the Army "at 
whatever cost necessary."  He further indicated that as 
there was nothing to suggest that the veteran suffered from 
severe psychiatric disease, other than immaturity and 
impulsivity, he was discharged to duty.

In January 1980, discharge proceedings were begun under 
Chapter 9, the Army regulation dealing with discharge due to 
alcohol or other drug abuse rehabilitation failure.  A March 
1980 psychiatric evaluation was conducted.  The veteran's 
mood, thought process, and intellectual functioning were 
clinically without evidence of dysfunction.  The diagnosis 
was inadequate personality manifested by poor judgment, 
ineffectual performance, and inadaptability.  It was further 
noted that there was no clinical evidence of psychosis, 
neurosis, mental retardation, or central nervous system 
organicity.  The veteran was subsequently discharged under 
Chapter 9.

The first indication of an acquired psychiatric disorder is 
in a private treatment note in August 1991, at which time a 
provisional diagnosis of major depression was rendered.  
Subsequent records also indicate this diagnosis.  However, a 
May 1999 VA progress note indicated that depression "was not 
much of an issue any longer," and that the veteran could be 
experiencing personality-based symptoms.  Further examination 
that month indicated a "significant personality overlay 
here, but may be manifesting bipolar symptoms also."  VA in-
patient treatment in October 1999 confirmed the bipolar 
diagnosis.  All subsequent treatment records reveal treatment 
for alcohol and drug abuse, depression, and bipolar disorder.  

In December 2004, the veteran underwent a VA examination by a 
psychologist, who reviewed the file and examined the veteran.  
The veteran's psychiatric treatment was reviewed 
particularly.  With respect to the diagnosis, the 
psychologist indicated that it was clear that the veteran was 
chronically depressed, though there was some question as to 
which diagnosis most clearly described his condition.  He 
pointed out the varying diagnoses that the clinical records 
note (bipolar disorder, major depression, and depression, not 
otherwise specified).  He then found that the veteran's 
recurrent bursts of energy, the racing thoughts, and the fact 
that there was a family history of bipolar disorder were 
consistent with a diagnosis of bipolar disorder, mixed type.  

The psychologist also reviewed the service medical records.  
He found that those records were devoid of a diagnosis of 
bipolar disorder or any similar condition during the 
treatment episodes in service.  The psychologist also pointed 
out that the diagnoses following separation from service were 
limited to substance abuse issues.  He found nothing in the 
medical records to support the veteran's contention that 
these conditions were evident during his time in the 
miliatry.  He concluded that it was not likely the case that 
the veteran's bipolar disorder was caused by, or resulted 
from, his service.  

The Board finds that this opinion is highly probative of the 
relevant issue of nexus.  An expert in the field of 
psychology reviewed the veteran's file, to include his 
service and post-service records.  He examined the veteran.  
On these bases, he formed an opinion and provided a 
reasonable rationale for it.  The opinion is consistent with 
the findings noted in the veteran's private and VA outpatient 
clinical records that date from 1981 to the present.  
Finally, absent evidence to the contrary, the Board is not in 
a position to further question the opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

It is noted that the veteran's ex-wife and his mother each 
submitted a lay statement regarding the veteran's behavior 
both before and after service.  Each attested to veteran's 
mental state being different prior to entering the Army and 
upon his return.  His mother specifically noted that "he was 
never in any trouble before."  However, these statements are 
found to be less credible when viewed in light of the 
contemporaneous medical evidence.  Specifically, the 
veteran's service medical records note that the veteran 
himself reported a history of drinking since the age of 12, 
and of doing drugs since high school, as well as dropping out 
of high school and entering a correctional facility 
thereafter.  The veteran's post-service in-patient records 
also note that the veteran consistently reports alcohol and 
drug problems since high school.  See, e.g., June 1991 
private in-patient records; see also August 2003 VA in-
patient records.  The veteran's depression has also been 
considered to be substance-abuse-induced.  See private 
discharge summary dated in December 1996; see also VA 
discharge summary dated January 2001.  Accordingly, the lay 
statements are found to be less probative on the issue of a 
medical nexus to service than are the statements made by the 
veteran in conjunction with his own medical treatment.  

Finally, the veteran has expressed, essentially, through his 
April 2007 testimony and other statements, a belief that his 
bipolar disorder is causally related to his active service.  
However, the Board notes that the veteran has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

After reviewing the entire file, the preponderance of the 
evidence is found to be against the veteran's claim; 
therefore, the benefit of the doubt provision does not apply.  
Service connection for bipolar disorder is not warranted.


ORDER

Entitlement to service connection for bipolar disorder is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


